


110 HR 6231 IH: Fuel Freedom Act of 2008
U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6231
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2008
			Mr. Tancredo
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title 49, United States Code, to require that
		  any automobile manufactured by a manufacturer after model year 2018 be an
		  alternative fueled automobile.
	
	
		1.Short titleThis Act may be cited as the
			 Fuel Freedom Act of 2008.
		2.Alternative fuel
			 requirement
			(a)In
			 generalChapter 329 of title
			 49, United States Code, is amended by adding at the end the following new
			 section:
				
					32920.Alternative
				fuel requirementEach
				automobile manufactured by a manufacturer after model year 2018 shall be an
				alternative fueled
				automobile.
					.
			(b)PenaltySection
			 32912 of such title is amended—
				(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
				(2)by inserting after
			 subsection (c) the following new subsection:
					
						(d)Penalty for
				manufacturer violations of alternative fuel requirementA manufacturer is liable to the United
				States Government for a civil penalty of not more than $10,000 for each
				automobile manufactured in violation of section
				32920.
						.
				(c)Conforming
			 amendments
				(1)ComplianceSection
			 32911(a) of such title is amended by striking and 32918 and
			 inserting 32918, and 32920.
				(2)Table of
			 contentsThe table of
			 contents for chapter 329 of such title is amended by adding at the end the
			 following new item:
					
						
							32920. Alternative fuel
				requirement.
						
						.
				
